               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 1 of 25




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     BRIAN SIMMONDS MARSHALL #196129
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: marc.abrams@doj.state.or.us
             brian.s.marshall@doj.state.or.us

     Attorneys for Defendant




                                 IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



     HORIZON CHRISTIAN SCHOOL, an                               Case No. 3:20-CV-01345-MO
     Oregon nonprofit corporation;
     MCMINNVILLE CHRISTIAN ACADEMY,                             DECLARATION OF DR. DEAN
     an Oregon nonprofit corporation; and LIFE                  SIDELINGER IN OPPOSITION TO
     CHRISTIAN SCHOOL, an assumed business                      PLAINTIFFS' MOTION FOR A
     name,                                                      TEMPORARY RESTRAINING ORDER

                      Plaintiffs,

             v.

     KATE BROWN, GOVERNOR OF THE
     STATE OF OREGON, in her official capacity
     only,

                      Defendant.


      I, Dean Sidelinger, do hereby declare:

             1.       I serve as the State Health Officer and State Epidemiologist for Oregon. In this

     role I support public health practice, programs, and staff. With respect to COVID-19, my role
Page 1 -   DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
           MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 2 of 25




     has been to participate as a Senior Health Advisor as part of the Incident Management Team

     structure, oversee the epidemiological response and reporting of data to our federal public health

     partners and to provide briefings to the Governor to guide responses to control the pandemic.

            2.       I received my MD degree from Georgetown University School of Medicine,

     completed several years of coursework towards a Master of Public Health, and received a

     Masters of Science in Education from University of Southern California. I completed a

     Fellowship in Community Pediatrics following completion of Pediatrics Residency. My

     curriculum vitae is attached to this declaration as Exhibit 1.
            3.       I was asked to provide information about COVID-19, its prevalence in the State

     of Oregon, and Governor Brown’s Executive Orders regarding COVID-19.

            4.       COVID-19 (i.e., coronavirus disease 2019) is an infectious disease caused by a

     virus (SARS CoV-2). COVID-19 is primarily spread person-to-person through respiratory

     droplets when an infected person coughs, sneezes or talks. These droplets can then be inhaled by

     people nearby (generally within 6 feet) who in turn become infected. While not the main mode

     of transmission, it may be possible for someone to become infected from touching a surface

     contaminated by respiratory droplets containing the COVID-19 virus, and then touching their

     face (mouth, nose, eyes).

            5.       The COVID-19 virus is spread relatively easily. Spread of infectious agents is

     commonly presented as R0, or the reproductive number. R0 represents the number of people who

     are expected to get infected from one case in the absence of control measures, such as physical

     distancing, limits on gathering sizes, and use of face coverings. The estimated R0 from COVID-

     19 is up to 5.7. COVID-19 is more infectious than H1N1 influenza (R0=1.5) but less than

     measles (R0=12–18).

            6.       While infected people with symptoms (coughing and sneezing) are understood to

     be most likely to spread the virus, recent data indicate that asymptomatic and pre-symptomatic

     infected persons contribute to the spread of COVID-19 virus. Although testing capacity has
Page 2 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
          MOTION FOR A TEMPORARY RESTRAINING ORDER
     MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 3 of 25




     increased, testing of asymptomatic individuals is limited, so it is not possible to quantify the

     complete role that asymptomatic and pre-symptomatic transmission has in the continued

     pandemic.

            7.       As of August 17, 2020, the U.S. had a total of 5,382,125 diagnosed cases of

     COVID-19; 169, 350 people in the U.S. had died from COVID-19. As of August 18, 2020,

     Oregon has had 23,676 diagnosed cases; 397 Oregonians have died from COVID-19. For the

     week ending August 8, 2020, 2,202 new cases were identified, or 52 per 100,000. No source for

     the case can be identified for almost half of recent cases in Oregon. This is consistent with
     diffuse community spread.

            8.       In Oregon, as of August 18, 2020, fifteen percent of reported COVID-19 cases

     have been of people aged 19 and under. The number of pediatric cases rose sharply in June and

     July (https://sharedsystems.dhsoha.state.or.us/DHSForms/Served/le3222.pdf, Figure 4). A larger

     percentage of the reported pediatric cases have been asymptomatic (24.4%) than adult cases

     (10.5%) (ibid, Figure 5).

            9.       The community mitigation measures put in place in Oregon, including Governor

     Brown’s Executive Orders, have reduced the spread of COVID-19 in Oregon. Without an

     effective vaccination, reducing contact between individuals who are infected and those

     susceptible to infection is the only effective measure to reduce the spread of disease, including

     severe disease. Largely due to the emergency measures instituted by the Governor’s Executive

     Orders and the public’s compliance with those measures and other public health guidance, the

     effective reproduction number is estimated to be approximately 1.0 in Oregon. This means that

     the prevalence of COVID-19 is neither substantially increasing nor substantially increasing

     under present conditions.

            10.      Because of the measures Governor Brown has put in place, the state has one of

     the lowest rates of infection in the United States. The phased reopening approach being

     implemented by Governor Brown is designed to support physical distancing and decrease spread
Page 3 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
         MOTION FOR A TEMPORARY RESTRAINING ORDER
     MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 4 of 25




     of the disease. This is important in keeping the rise of cases in check to prevent additional peaks

     that could overwhelm the healthcare system and to protect Oregonians who are more susceptible

     to complications from COVID-19. Like other communities, even with physical distancing and

     source containment (face covering) requirements in place, reopening has led to an increase in

     transmission of the virus causing COVID-19 in Oregon.

             11.      COVID-19 is a new disease and there is limited information regarding risk factors

     for severe illness. While it was previously thought that children experience few symptoms or

     complications, recent reports have identified a severe multisystem inflammatory syndrome in
     children (MIS-C) associated with the COVID-19 virus. This has resulted in deaths in children

     affected. According to the Centers for Disease Control and Prevention (CDC), the rate of

     hospitalization in children is low compared with that in adults, but hospitalization rates in

     children are increasing (https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html).

     Children with severe COVID-19 may develop respiratory failure, myocarditis, shock, acute renal

     failure, coagulopathy, and multi-organ system failure.

             12.      The risk of transmission differs among settings. Transmission between individuals

     depends on length of exposure, space between individuals, and air flow, among other variables.

     That is why the Governor’s Executive Order 20-30 and its predecessors distinguish among

     different settings. However, the prevalence of the disease in the community is a relevant

     consideration in every setting. In addition, the risk of additional infections in any setting creates

     a public health the risk beyond those participating in the particular activity. For example, a

     student or staff member who contracts the virus at a school could spread the virus to other

     members of his or her household, who could in turn spread the virus to others.

             13.      K-12 schools are a distinctive setting because of the number individuals gathered

     in a single location, repeated day-long exposures to the same individuals, and the age of the

     individuals involved.


Page 4 -   DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
           MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 5 of 25




             14.      Based on Governor Brown’s orders, including her actions as Superintendent of

     Public Instruction, public schools were closed statewide beginning March 16, 2020. Based on

     Governor Brown’s Executive Order 20-20, private schools were also closed statewide beginning

     April 28, 2020. Many public and private schools closed before closures were required statewide.

             15.      On June 24, 2020, Governor Brown issued Executive Order 20-29, which

     provided that on-site instruction may only take place in public and private K-12 schools if it

     complied with guidance issued by the Oregon Health Authority (OHA) and Oregon Department

     of Education (ODE). That order was extended by Executive Order 20-30. The OHA and ODE
     guidance provides that, in general, public and private schools may reopen for on-site instruction

     after (a) five percent or less of COVID-19 tests are positive statewide for three consecutive

     weeks, and (b) for three consecutive weeks, in the school’s county, (i) five percent or less of

     COVID-19 tests are positive, and (ii) there are 10 or fewer new cases per 100,000 population.

     For K-3 on-site instruction to resume, (a) for three consecutive weeks, the school’s county must

     have (i) positive COVID-19 tests of five-percent or less and (ii) fewer than 30 new cases per

     100,000 population, and (b) no confirmed cases of COVID-19 among school staff or students in

     the past 14 days. The guidance also provides other specific thresholds for rural and small

     districts. After the threshold for on-site instruction is met, a school must meet extensive public

     health requirements and submit an Operational Blueprint for Reopening to the Oregon

     Department of Education before on-site instruction begins.

             16.      Because students and staff live in the communities that they go to school, the

     prevalence of diagnosed cases of COVID-19 in a school’s county is an important measure of the

     likelihood that on-site instruction would result in additional COVID-19 infections. The test

     positivity rate is an important measure of whether testing is sufficiently available that the number

     of diagnosed cases is a reliable measure of the prevalence of disease; that is, a high test positivity

     rates may suggest that there are large numbers of untested undiagnosed cases. The test positivity


Page 5 -   DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
           MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 6 of 25




     rate is also an important measure of the capacity of public health systems to contain community

     spread of the disease through testing, tracing, and voluntary quarantine and isolation.

             17.      In addition to relying on the expertise of OHA and ODE staff in Oregon public

     health and education, the agencies consulted numerous data analyses in developing its guidance.

     Because schools have been closed since the early onset of COVID-19 in Oregon and throughout

     most of the United States, OHA and ODE relied on observations made after schools in other

     countries were reopened. In Denmark, Germany, Netherlands, France, New Zealand, and

     Australia, schools were safely and successfully reopened after community infection rates were
     well below the current rates in Oregon and public health measures were implemented in schools

     to limit the transmission of disease. In Israel, schools reopened after the number of cases there

     fell to near zero. But increasing numbers of COVID-19 cases in the community after reopening

     quickly spread to school settings, leading to almost half of new cases in June being contracted in

     schools. In the United States, schools that opened in communities with high rates of cases, often

     without stringent public health control measures in schools, quickly saw cases in schools among

     students and staff leading to large numbers of individuals in quarantine and school closures.

     Modeling is also a useful tool that assists policymakers with planning and policy assessment

     despite its limitations. Modeling depends on the current state of the scientific literature. While

     several models are available in Oregon, the Oregon Health Authority has partnered with the

     Institute for Disease Modeling (IDM) from Bellevue, Washington to estimate the future spread

     of COVID-19, including the impacts of policy changes. A July 13, 2020 analysis IDM conducted

     of King County, Washington found that reopening schools to in-person instruction, even with

     protective measures like physical distancing and face coverings, will cause significant growth of

     the epidemic. Other studies have also found that closing schools would prevent 2 to 4% of deaths

     from COVID-19.

             18.      The different treatment of K-3 education is based on the preliminary data showing

     that children 9 years and younger are less susceptible to complications from infection. Some
Page 6 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
          MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 7 of 25




     studies that examined household transmission and transmission in schools in Ireland and

     Australia indicate that younger children may less easily transmit the infection than others. Other

     data found the amount of virus identified in young children’s airways was higher than in older

     children and adults, but this has not been directly linked to their ability to more easily infect

     others. Young children, in comparison to older children, also have greater difficulty fully

     engaging in distance learning. The specific standards for rural and small districts account for

     remote population centers for which county-wide measures are not reliable indicators of the risk

     of community spread.
             19.      More than one in seven Oregonians is a K-12 student, and nearly every student

     lives with an adult. Consequently, any increase of infection rates of K-12 students will likely

     have a substantial impact on COVID-19 infection rates throughout the state.

             20.      On June 12, 2020, Governor Brown issued Executive Order 20-28, which created

     that on-site instruction may only take place in public and private colleges and universities if it

     complied with guidance issued by the Oregon Health Authority (OHA). That order was extended

     by Executive Order 20-30.

             21.      Under the OHA guidance for higher education, there are numerous prerequisites

     to a college or university offering in-person instruction. Among other restrictions, in-person

     classroom instruction cannot exceed 50 individuals, except for in counties that are at Baseline or

     in Phase I, which cannot exceed 25 individuals. Colleges and universities are required to file a

     final operational plan by September 1, 2020. A minimum of 35 square feet of usable classroom

     space per person is required.

             22.      Executive Order 20-30 also extends Executive Order 20-27, which implements a

     phased approach to reopening other sectors of the economy and society. Under these orders, for

     counties in Phase I, gatherings are limited to 25 individuals. Those gatherings include theaters,

     auditoriums, sporting events (even outdoor sporting events), conventions, and any other type of

     gathering—even if held outside—whether secular or religious that is for a recreational, social,
Page 7 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
          MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 8 of 25




     civic, cultural, or faith-based purposes. Faith gatherings are treated the same as other gatherings.

     For counties in Phase II, indoor gatherings are limited to 50 individuals and outdoor gatherings

     are limited to 100 individuals, so long as they maintain physical distancing of at least six feet

     between individuals who are not from the same household. There are public health reasons to

     limit gatherings differently than other activities. Gatherings involve a group of people coming

     together for a similar purpose, for a period of time and often arriving and leaving at the same

     time. The proximity of people attending a gathering and the length of time that the same

     individuals spend together can lead to easier transmission of the virus that causes COVID-19.
            23.      I understand that the plaintiffs argue that the Executive Orders lack a public

     health justification for distinguishing between K-12 education and higher education, gatherings,

     and various commercial settings. However, contrary to their arguments, there are public-health

     based reasons that support the distinctions made under Governor Brown’s executive orders.

            24.      Higher education students generally are more able to follow the public health and

     hygiene requirements than K-12 students. Children generally have lower levels of personal

     hygiene than adults. Children are also less able than adults to self-regulate their behavior,

     including complying with physical distancing requirements and consistently using face coverings

     effectively. In addition, the day-to-day environment of higher education is different from a K-12

     school. Typically, higher education students spend less time in class per day than K-12 students.

     Higher education classes usually meet fewer days per week, which reduces the number of class

     days a pre-symptomatic student could spread the virus before it was detected. Nevertheless,

     many colleges and universities in Oregon have stopped or sharply decreased in-person

     instruction.

            25.      K-12 schools are also different from the businesses that have remained open

     under the Executive Orders. For example, restaurants are different than classrooms, because

     diners do not stay at a restaurant all day. Restaurant patrons also do not all arrive and leave at the

     same time, and therefore do not have the same length of time together with members from other
Page 8 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
         MOTION FOR A TEMPORARY RESTRAINING ORDER
     MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                       Department of Justice
                                                      100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 9 of 25




     parties as students who spend long periods of time with other students in their classes. To take

     another example, close contact between individuals in stores and other retail settings such as

     malls is brief compared to a K-12 school day. Shoppers may pass each other in a store, but they

     do not typically spend extended periods of time near the same individuals. Consequently, the risk

     of transmission from an infected person is less than the contact of students attending a school for

     a whole day.

             26.      Currently, without a vaccination or effective treatment that can prevent

     complications and death in patients with COVID-19, the only effective method to impact
     complications and fatalities is decreasing transmission. This is done by separating ill people,

     including infected individuals without symptoms, from other individuals. The decrease in

     transmission to date from the community mitigation measures has prevented illnesses, and

     deaths, in Oregon. This has kept the death rate due to COVID-19 in Oregon lower than other

     states. Because there is not yet a vaccine, and treatments continue to be supportive or

     experimental, continuing closures and other physical distancing measures are necessary to limit

     transmission and keep COVID-19 mortality rates low.

             27.      The precise case fatality rate for COVID-19 in general or in Oregon in particular

     is unknown. However, Oregon’s current data suggest that is greater than 1.5%, more 10 times

     higher than for influenza. In addition to respiratory symptoms, COVID-19 infection

     complications include coagulopathy and cardiomyopathy, which may have long term

     consequences for individuals even after recovery from the acute illness. As we have seen in

     other countries (Italy, Spain) and states (New York), the health care system can quickly become

     overwhelmed and lack the staff, beds, and equipment necessary to care for sick patients. It

     behooves us to slow the spread and flatten the curve in an effort to not overwhelm health care,

     and to delay and prevent transmission while we await the development of a vaccine.




Page 9 -   DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
           MOTION FOR A TEMPORARY RESTRAINING ORDER
      MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 10 of 25




    I hereby declare that the above statement is true to the best of my knowledge and belief,

    and that I understand it is made for use as evidence in court and is subject to penalty for

    perjury.

           DATED August 19 , 2020.

                                                              s/Dean E. Sidelinger
                                                            DEAN E. SIDELINGER




Page 10 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
          MOTION FOR A TEMPORARY RESTRAINING ORDER
    MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
      Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 11 of 25



            DEAN EDWARD SIDELINGER, MD, MSED, FAAP
                     WORK
                     800 NE Oregon St, Ste 930
                     Portland, OR 97232
                     Phone: (971)673-0716
                     E-mail: Dean.E.Sidelinger@dhsoha.state.or.us

PERSONAL INFORMATION




CURRENT POSITION
    2019-Present               Oregon Health Authority, Office of          Portland, OR
                               the State Public Health Director
                               State Health Officer & State Epidemiologist
      I serve as the State Health Officer and State Epidemiologist for Oregon. In this role I
      support public health practice, programs, and staff.

EMPLOYMENT HISTORY
    2019                       Health and Human Services Agency,                                  San Diego, CA
                               County of San Diego
                               Interim Deputy Public Health Officer
      I served as the Interim Deputy Public Health Officer for the County of San Diego,
      California (population 3.3 million); Public Health Services includes 6 branches: California
      Children’s Services; Epidemiology and Immunization Services; HIV, STD, and Hepatitis;
      Maternal, Child, and Family Health Services; Public Health Preparedness and Response;
      and Tuberculosis and Refugee Health.
    2012-2019                  Health and Human Services Agency,                                  San Diego, CA
                               County of San Diego
                               Child Health Medical Officer;
                               Deputy Public Health Officer (2012-2014)
      I provided strategic direction for Agency programs impacting children and families as
      part of implementation of the County of San Diego’s Live Well San Diego vision to build a
      healthy, safe, and thriving community.
      In addition, I served as the Interim Maternal, Child, and Family Health Services Chief
      (January 2013-January 2014).
    2007-2011                  Health and Human Services Agency,                                  San Diego, CA
                               County of San Diego
                               Deputy Public Health Officer
      In addition, I served as the Interim Maternal, Child, and Family Health Services Chief
      (February – October 2009) including merging California Children Services into the Branch.
    2003-2007                  Department of Pediatrics                                           San Diego, CA
                               University of California, San Diego
                               Assistant Professor
                               Clinical Instructor (2003-2004)




                                                                                                             Exhibit 1, Page 1 of 14
                        to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
      Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 12 of 25

                                                                                                       Dean Edward Sidelinger CV
                                                                                                                          Page 2

EDUCATION
    2001–2003         University of Southern California                                           Los Angeles, CA
                      Masters of Science in Education (MSEd)
    2000–2002         San Diego State University                                                  San Diego, CA
                      Coursework toward Masters in Public Health
    1993–1997         Georgetown University School of Medicine                                    Washington, DC
                      Doctor of Medicine (MD)
    1989–1993         Georgetown University                                                       Washington, DC
                      Bachelor of Science in Chemistry (BS)

POST-GRADUATE TRAINING
    2000–2003         University of California, San Diego (UCSD)                                  San Diego, CA
                      Community Pediatrics Fellowship
    1998–2000         University of Tennessee, Health Science Center                              Memphis, TN
                      Residency in Pediatrics
    1997–1998         University of Tennessee, Health Science Center                              Memphis, TN
                      Internship in Pediatrics

BOARD CERTIFICATION
    2008              Maintenance of Certification, American Board of Pediatrics (Completed
                      requirements through December 31, 2015 and currently meeting MOC
                      requirements)
    2001              General Pediatrics Certifying Exam, American Board of Pediatrics
                      (Effective through December 31, 2008)
    1997              United States Medical Licensing Exam, Step III
    1997              United States Medical Licensing Exam, Step II
    1995              United States Medical Licensing Exam, Step I

MEDICAL LICENSURE
    2000–present      State of California (# A71741)
    2011-present      State of Oregon (#MD153060)

ACADEMIC APPOINTMENTS
    2007-2011         University of California, San Diego                   San Diego, CA
                      Voluntary Assistant Clinical Professor, Department of
                       Pediatrics
    2004-2007         University of California, San Diego                                         San Diego, CA
                      Assistant Professor, Department of Pediatrics
    2000-2004         University of California, San Diego                                         San Diego, CA
                      Clinical Instructor, Department of Pediatrics

PROFESSIONAL SOCIETY MEMBERSHIPS
    2001-present      Ambulatory Pediatric Association
                      Region X Co-Chair (2011-2015)




                                                                                                             Exhibit 1, Page 2 of 14
                        to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
       Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 13 of 25

                                                                                                        Dean Edward Sidelinger CV
                                                                                                                           Page 3
     1997-present     American Academy of Pediatrics (AAP), Fellow
                      Vice President (2008-2010), Secretary (2004-2008): AAP CA Chapter 3
                      District IX Rep., National Committee on Membership (2006-2011)
                      Member, District IX Membership Committee (2007-2011)
     1988-1999        Biophysical Society
     1998-1999        Sigma Xi Scientific Research Society

HONORS AND AWARDS
     2019             American Academy of Pediatrics -                                             Itasca, IL
                      California Chapter 3,
                      AAP-CA3 Individual Special Achievement Award
     2018             American Academy of Pediatrics -                                             Itasca, IL
                      California Chapter 3,
                      AAP-CA3 Individual Special Achievement Award
     2014             San Diego County Breastfeeding Coalition,                                    San Diego, CA
                      2014 Breastfeeding Champion
     2013             American Academy of Pediatrics,                                              Elk Grove Village, IL
                      2013 Child Health Advocate Award
     2011             American Academy of Pediatrics,                   San Diego, CA
                      Special Achievement Award for Distinguished
                        Service and Dedication to the Mission and Goals
                        of the Academy
     2010             U.S.-Mexico Border Health Commission,                                        San Diego, CA
                      2010 U.S.-Mexico Border Models of Excellence
                      Nutrition Education Aimed at Toddlers and Animal
                        Trackers for Ages 2-4 (Initial co-director) – one of
                        two programs selected for the award nationally
     2008             University of California, San Diego                 La Jolla, CA
                      Equal Opportunity/Affirmative Action and Diversity,
                        Universitywide Award
     2007             Shaping a Healthy Future Award                                               San Diego, CA
                      Nutrition Education Aimed at Toddlers and Animal
                        Trackers for Ages 2-4 (Co-director) - awarded in
                        the Childcare and Preschools Domain
     2002             Pediatric Leadership Alliance                                                Houston, TX
                      Selected for Pediatric Leaders for the 21st Century
     2001             Pediatric Academic Societies Annual Meeting                                  Baltimore, MD
                      Ambulatory Pediatrics Association Fellows Award
     2000             University of Tennessee Health Science Center                                Memphis, TN
                      Pediatric Residency, 2000 Extra Mile Award
     1992             Sigma Xi Scientific Research Society                                         Washington, DC
                      Outstanding Undergraduate Research Project
     1989-1990        Georgetown University                                                        Washington, DC
                      Dean’s List

SPECIAL SKILLS
     Proficient in Spanish



                                                                                                              Exhibit 1, Page 3 of 14
                         to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
       Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 14 of 25

                                                                                                        Dean Edward Sidelinger CV
                                                                                                                           Page 4

CLINICAL EXPERIENCES
     2000-2007         Teen Outreach Mobile Clinic                                                 San Diego, CA
                       Volunteer Attending Physician
                       Co-Medical Director (2002-present)
     2000-2007         University of California, San Diego                                         San Diego, CA
                       Attending Physician, Ambulatory Care Clinic
     2003-2004         University of California, San Diego                                         San Diego, CA
                       Associate Physician, Division of Community
                        Pediatrics
     2000-2003         Children’s Hospital and Health Center                                       San Diego, CA
                       Attending Physician, Urgent Care
     2000-2002         Central School                                                              Imperial Beach, CA
                       School Health Consultant

OTHER PROFESSIONAL EXPERIENCES
     2014-present      Member                                                                      San Diego, CA
                       Public Health Stakeholders Group, San Diego
                        Association of Governments (SANDAG)
     2014-2015         Reviewer                                                                    San Diego, CA
                       8th Biennial Childhood Obesity Conference
                        Healthcare Approaches to Prevention Track
     2006-present      Reviewer                                                                    McLean, VA
                       Academic Pediatrics (formerly Ambulatory
                        Pediatrics)
     2003-present      Pediatric Leadership Alliance                                               Elk Grove Village, IL
                       Planning Group Member and Faculty
     2007-2008         Advisory Committee Member                                                   La Jolla, CA
                       UCSD Continuing Medical Education,
                        DDHealthInfo.org Website
     June 2007         Reviewer                                                                    Atlanta, GA
                       Centers for Disease Control and Prevention
                        Mentored Public Health Research Scientist (K01)
                        Special Emphasis Panel
     2003-2005         University of California, San Diego                                         San Diego, CA
                       Curriculum Director, Pediatric Clerkship
     2002-2005         American Academy of Pediatrics, PediaLink                                   Elk Grove Village, IL
                       Associate Editor, Curriculum Committee
     2001-2005         Community Pediatrics Training Initiative                                    Elk Grove Village, IL
                       UCSD, Representative to National Curriculum
                        Committee
     2000-2007         University of California, San Diego                                         San Diego, CA
                       Curriculum Development, Community Pediatrics
                        Resident Training
     1997-2000         University of Tennessee Health Science Center                               Memphis, TN
                       Residents as Teachers Section, Committee on
                        Residency Education (CORE)



                                                                                                              Exhibit 1, Page 4 of 14
                         to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
      Case 3:20-cv-01345-MO             Document 16                Filed 08/19/20              Page 15 of 25

                                                                                                     Dean Edward Sidelinger CV
                                                                                                                        Page 5
    1997-1998       University of Tennessee Health Science Center                               Memphis, TN
                    Resident Representative, CORE
    Summer 1994     Choate Rosemary Hall                                                        Wallingford, CT
                    Science Teacher and Dorm Parent
    Summer 1993     Choate Rosemary Hall                                                        Wallingford, CT
                    Science Teaching Intern

COMMUNITY SERVICE
    2006-2008       Commission for Arts and Culture                                             San Diego, CA
                     Public Art Program
                    Panelist for Selection of Artist Team to Design
                      Educational Space at Branch Library
    2006            First 5 for Kids! Children’s Health and Oral Health                         San Diego, CA
                     Media and Outreach Campaign
                    Advisory Board Member
    2006            Family Health Centers of San Diego                                          San Diego, CA
                    Certificate of Appreciation,
                    National Volunteer Week
    2002-2006       Juvenile Justice Commission                    San Diego, CA
                    Commissioner
                    Member at Large and Chair Children’s Committee
                     (2002-2003)
                    Chair (2003-2004)
                    Past-Chair (2004-2005)
    1995            Georgetown University School of Medicine                                    Washington, DC
                    HIV/AIDS Awareness Outreach Program;
                     Washington, DC Public Schools
    1993            Georgetown University School of Medicine                                    Washington, DC
                    Drug and Alcohol Awareness Outreach Program;
                     Washington, DC Public Schools
    1992-1993       Georgetown University                                                       Washington, DC
                    Peer Educator
    1990-1993       Georgetown Emergency Response Medical Service Washington, DC
                    Volunteer Emergency Medical Technician

GRANTS
    2006-2008       First 5 Commission of San Diego County
                    Nutrition Education Aimed at Toddlers and Animal Trackers for Ages 2-4
                       (NEAT AT2); Broyles SL (PI); Sidelinger DE (Co-PI, Co-Director); $955,125
                       (program continued at UCSD through 2009).
                    Role – Co-Director
    2006-2008       First 5 Commission of San Diego County, through a sub-contract to SBCS
                    South Bay Developmental Assessment and Treatment Team; Sidelinger DE
                       (Director); $863,598 (program continues at UCSD through 2010).
                    Role – Director
    2006-2007       California Endowment
                    Program in Medical Education – Health Equity (PRIME-HEq); Holmes, E (PI);
                      $100,000.
                    Role – Co-Investigator, Curriculum and Program Implementation


                                                                                                           Exhibit 1, Page 5 of 14
                      to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
       Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 16 of 25

                                                                                                        Dean Edward Sidelinger CV
                                                                                                                           Page 6
    2005-2008         Health Resources and Services Administration
                      Training in Primary Care Medicine and Dentistry; Epstein E (Principal
                        Investigator); $538,278.
                      Role – Evaluator and Co-Lead Curriculum Developer
    2003-2006         Health Resources and Services Administration
                      Hispanic Center of Excellence; Daley S (Principal Investigator); $2,576,576.
                      Role – Coordinator, Cultural Competence Development Program
    2002-2007         NIH - National Center on Minority Health and Health Disparities
                      Comprehensive Center of Excellence in Partnerships for Community
                        Outreach, Research on Disparities in Health and Training (EXPORT
                        Center); Daley S (Principal Investigator); $3,933,142.
                      Role – Director, Health Disparities Education Core
    2000-2005         Centers for Disease Control and Prevention
                      UCSD Academic Center of Excellence on Youth Violence Prevention;
                       Reznik V (Principal Investigator); $1,621,525.
                      Role – Director, Youth Violence Prevention Training
    2000-2005         Dyson Foundation
                      The Anne E. Dyson Community Pediatrics Training Initiative, San Diego;
                        Nader P, Reznik V, Blaschke G (Principal Investigators); $2,500,000.
                      Role – Core Faculty

PEER-REVIEWED PUBLICATIONS
     2014
     Ryan S, Sidelinger DE, Saitowitz S, Browner D, Vance S, McDermid L: Designing and
     implementing a regional active transportation monitoring program through a County-
     MPO-University collaboration, American Journal of Health Promotion: 28(3 supplement):
     S104-S111 January/February 2014.
     2012
     Chan MH, Ma L, Sidelinger D, Bethel L, Yen J, Inveiss A, Sawyer MH, Waters-Montijo K,
     Johnson JM, Hicks L, McDonald EC, Ginsberg MM, Bradley JS: The California pertussis
     epidemic 2010: a review of 986 pediatric case reports from San Diego County, Journal of
     the Pediatric Infectious Diseases Society: 1(1): 47-54 2012.
     2008
     Zirkle D, Williams K, Herzog K, Sidelinger D, Connelly C, Reznik V: Incorporating the
     experiences of youth with traumatic injury into the training of health professionals,
     American Journal of Public Health: 34(3S): S62-66 Mar 2008.
     Hassidim A, Waters-Montijo K, Wooten W, Sawyer M, Sidelinger D, Harriman K, Backer H,
     Effler P, Nakata M, Srinivasan A, Bell M, Kutty P, Redd S, Goldstein S, Seward J: Outbreak of
     measles --- San Diego, California, January--February 2008, MMWR: 57(08): 203-206 Feb 29,
     2008.
     Johnson S, Sidelinger DE, Blanco E, Palinkas LA, Macdonald D, Reznik V: Ethnic differences
     and treatment trajectories in chronic kidney disease, Journal of Health Care for the Poor
     and Underserved, 19(1): 90-102 Feb 2008.
     2006
     Zúñiga ML, Sidelinger DE, Blaschke GS, Silva FA, Broyles SL, Nader PR, Reznik V: Evaluation of
     residency training in the delivery of culturally effective care, Medical Education, 40(12):
     1192-1200 Dec 2006.




                                                                                                              Exhibit 1, Page 6 of 14
                         to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
       Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 17 of 25

                                                                                                        Dean Edward Sidelinger CV
                                                                                                                           Page 7
     2005
     Sidelinger DE, Guerrero APS, Rodriguez-Frau M, Mirabal B: Training healthcare professionals
     in youth violence prevention: an overview, American Journal of Preventive Medicine,
     29(5S2): 200-205 Dec 2005.
     Sidelinger DE, Meyer D, Blaschke GS, Hametz P, Batista M, Salguero R, Reznik V:
     Communities as teachers: learning to deliver culturally effective care in pediatrics,
     Pediatrics, 115(4 Suppl): 1160-4 Apr 2005.
     Garfunkel LC, Sidelinger DE, Rezet B, Blaschke GS, Risko W: Achieving consensus on
     competency in community pediatrics, Pediatrics, 115(4 Suppl): 1167-1171 Apr 2005.
     Rezet B, Risko W, Blaschke GS; Dyson Community Pediatrics Training Initiative Curriculum
     Committee (Sidelinger DE committee member): Competency in community pediatrics:
     consensus statement of the Dyson Initiative Curriculum Committee, Pediatrics, 115(4 Suppl):
     1172-1183 Apr 2005.
     2004
     Rezet B, Sidelinger DE, Risko W: Methods and Evaluation (book chapter) in Community
     Pediatrics Curriculum, eds Risko W, Chi G, Palfrey J, Anne E. Dyson Community Pediatrics
     Training Initiative, Boston, MA, 2004.
     Sidelinger D, Blaschke G, Reznik V: Cultural Immersion Days and/or Film and Theatre
     Experience (chapter section) in Community Pediatrics Curriculum, eds Risko W, Chi G,
     Palfrey J, Anne E. Dyson Community Pediatrics Training Initiative, Boston, MA, 2004.
     2003
     Bradley BJ, Gresham LS, Sidelinger DE, Hartstein BH: Pediatric health professionals and
     public health response. Pediatric Annals, 32(2): 86-94, Feb 2003.
     1994
     Rowlett RS, Chance MR, Wirt MD, Sidelinger DE, Royal JR, Woodroffe M, Wang YFA, Saha
     RP, Lam MG: Kinetic and structural characterization of spinach carbonic anhydrase.
     Biochemistry, 33 (47): 13697-13976, 1994.
     1993
     Sidelinger DE, Chance MR, Wirt MD, Rowlett R: EXAFS analysis of carbonic anhydrase from
     spinach (abstract). Biophysical Journal, 64 (2): A369, 1993.
     Chance MR, Wirt MD, Scheuring EM, Miller LM, Xie AH, Sidelinger DE: Time resolved x-ray
     absorption spectroscopy on microsecond timescales – indications for the examination of
     structural motions (note). Review of Scientific Instruments, 64 (7): 2035-2036, 1993.

OTHER PUBLICATIONS, INVITED PRESENTATIONS, AND POSTERS
     2019
     July 2019: Bartel S, Pfeffinger A, Sidelinger D, Gertel-Rosenberg A: Building community
     health through meaningful partnerships and clinician advocacy (mini-plenary). 10th
     Biennial Childhood Obesity Conference; Anaheim, CA.
     2018
     November 2018: Stegall A, Linayao-Putman I, Tregembo S, Browner D, Sidelinger D,
     Coleman T, Wooten W: Integrating tobacco cessation and use of nicotine replacement
     therapy in behavioral health treatment settings (poster). American Public Health
     Association 146th Annual Meeting and Exposition; San Diego, CA.




                                                                                                              Exhibit 1, Page 7 of 14
                         to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO              Document 16                Filed 08/19/20              Page 18 of 25

                                                                                                  Dean Edward Sidelinger CV
                                                                                                                     Page 8
2017
November 2017: Stegall A, Browner D, Linayao-Putman I, Sidelinger D, Coleman T, Wooten
W, Murphy M: Availability of tobacco products and healthy foods in the retail environment
– comparative results from the 2013 and 2016 Healthy Stores for a Healthy Community
Campaign, San Diego County (poster). American Public Health Association 145th Annual
Meeting and Exposition; Atlanta, GA.
November 2017: Billups N, Arnett J, Sidelinger D, Hamburger A, Lopez C, Coleman T,
Wooten W, Murphy M: Eat well practices – county government guidance for the impact of
food on health, the environment and economy (poster). American Public Health
Association 145th Annual Meeting and Exposition; Atlanta, GA.
October 2017: Sidelinger DE: Update: interim guidance for the diagnosis, evaluation, and
management of infants with possible congenital Zika Virus infection — United States,
October 2017 (acknowledged for participation as a reviewer and in forum to update
guidance): MMWR Morb Mortal Wkly Rep 2017;66:1089–1099.
September 2017: Sidelinger D: Leadership essentials (presentation). American Academy of
Pediatrics National Conference and Exhibition, Young Physicians’ Leadership Alliance:
Chicago, IL.
September 2017: Sidelinger D: Knowing yourself and others (presentation). American
Academy of Pediatrics National Conference and Exhibition, Young Physicians’ Leadership
Alliance: Chicago, IL.
August 2017: Sidelinger D: Forum on the diagnosis, evaluation, and management of Zika
Virus infection among infants (invited participant): Atlanta, GA.
August 2017: Sidelinger D: All Children Thrive Learning Network Design Meeting (invited
participant): Cincinnati, OH.
2016
November 2016: Browner D, Thorne C, Bailey K, Coleman T, Thihalolipavan S, Sidelinger D,
Wooten W: Improving population health through innovative clinical partnerships
(presentation). American Public Health Association 144th Annual Meeting and Exposition;
Denver, CO.
October 2016: Sidelinger D: Leadership essentials (presentation). American Academy of
Pediatrics National Conference and Exhibition, Young Physicians’ Leadership Alliance: San
Francisco, CA.
October 2016: Sidelinger D: Knowing yourself and others (presentation). American
Academy of Pediatrics National Conference and Exhibition, Young Physicians’ Leadership
Alliance: San Francisco, CA.
June 2016 Browner D, Bailey K, Thorne C, Coleman T, Sidelinger D, Thihalolipavan S, Wooten
W: Innovative practices to improve population health surveillance through a partnership
with a clinical collaborative(presentation). CSTE Annual Conference: Anchorage, AK.
June 2016: Sidelinger D: Maternal depression and effects on children (presentation). Family
Dispute Regional Training; El Cajon, CA.
May 2016: Sidelinger D: Food insecurity and child health (presentation). Hunger Advocacy
Network Legislative Breakfast; San Diego, CA.
May 2016: Sidelinger D: Live Well San Diego and Children (presentation). All Children Thrive
Roadmapping and Design Meeting; Columbus and Cincinnati, OH.




                                                                                                        Exhibit 1, Page 8 of 14
                   to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 19 of 25

                                                                                                   Dean Edward Sidelinger CV
                                                                                                                      Page 9
2015
November 2015: Kashiwa A, Wright S, Billups N, Browner D, Sidelinger D: Supporting
breastfeeding for low income women in community healthcare centers (poster). American
Public Health Association 143rd Annual Meeting and Exposition; Chicago, IL.
October 2015: Sidelinger DE: Creating great cities – an evening with Gil Penalosa (panelist).
Archtoberfest 2015; San Diego, CA.
October 2015: Sidelinger DE: Medical impacts of food insecurity (presentation). Food
Waste Solution Summit San Diego; San Diego, CA.
September 2015: Sidelinger DE: Maternal depression – a child’s perspective (presentation).
2015 Early Childhood Mental Health Conference: We Can’t Wait VI; San Diego, CA.
April 2015: Sidelinger DE: Development of local e-cigarette policies and regulations
(presentation). Pediatric Tobacco Issues Special Interest Group, Pediatric Academic
Societies’ Meeting; San Diego, CA.
January 2015: Allison M, French G, Sidelinger D, Simon T, Yin L (Meeting Co-Directors): 2015
Ambulatory Pediatric Association Region IX-X Community, Advocacy, Research and
Education (CARE) Conference; Monterey, CA.
January 2015: Sidelinger DE: Systems change at the county level to support breastfeeding
(keynote presentation). Call to Action: Gold Rush of Breastfeeding Support – 5th Annual
Breastfeeding Summit; Anaheim, CA.
2014
November 2014: Saitowitz S, McDermid L, Zenzola T, Browner D, Sidelinger DE, Wooten W:
Regional collaboration for healthy communities: integrating public health principles in local
and regional planning and decision-making (presentation by Saitowitz S). American Public
Health Association 142nd Annual Meeting and Exposition; New Orleans, LA.
November 2014: Blevins C, Hall J, Bucholtz J, Griffin D, Sidelinger DE, Wooten W: A means to
an end: integrating a trauma-informed approach for achieving collective impact on
family violence prevention (presentation by Blevins C). American Public Health Association
142nd Annual Meeting and Exposition; New Orleans, LA.
November 2014: Browner D, Lopez CR, Wester R, Sidelinger DE, McDonald EC, Blitstein J,
Brown GG, Wooten W: Next steps in electronic BMI surveillance: modelling missing data
from electronic health record-based surveillance (poster). American Public Health
Association 142nd Annual Meeting and Exposition; New Orleans, LA.
November 2014: Browner D, McDermid L, Maizlish N, Saitowitz S, Sidelinger DE, Wooten W:
Tools for collaboration: integrating health into planning at a metropolitan planning
organization (poster). American Public Health Association 142nd Annual Meeting and
Exposition; New Orleans, LA.
November 2014: Butler N, Kashiwa A, McDermid L, Browner D, Sidelinger DE, Wooten W:
Improving lactation policy in California schools: local efforts leading the way (presentation
by Butler N). American Public Health Association 142nd Annual Meeting and Exposition;
New Orleans, LA.
November 2014: Billups N, Pozzebon L, McDermid L, Sidelinger DE, Wooten W:
Collaborating for safety in local food production: San Diego’s culinary garden agreement
(presentation by Billups N). American Public Health Association 142nd Annual Meeting and
Exposition; New Orleans, LA.
September 2014: Sidelinger DE: Addressing adverse childhood experiences and their
health outcomes across systems (presentation). 2014 Early Childhood Mental Health
Conference: We Can’t Wait V; San Diego, CA.



                                                                                                         Exhibit 1, Page 9 of 14
                    to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO              Document 16                Filed 08/19/20              Page 20 of 25

                                                                                                  Dean Edward Sidelinger CV
                                                                                                                    Page 10
July 2014: Minyard K, Sidelinger DE, Yphantides N: Bridging clinical and community
partnerships to address community health (webinar presentation). Centers for Disease
Control and Prevention Division of Community Health; Atlanta, GA.
July 2014: Miller M, Broderick B, Baldwin S, Sidelinger DE: Engaging with local health
departments (presentation). California Department of Public Health, Nutrition Education
and Obesity Prevention Branch: Champion Providers Training; San Francisco, CA.
June 2014: Sidelinger DE: Learning about San Diego’s trauma informed community
commitment (presentation). We Are the Medicine: How communities and the health care
system can work together to address childhood trauma and promote resilience; San
Diego, CA.
March 2014: Sidelinger DE: Leadership Education Workshop –What is my color palette
(presentation). 2014 American Academy of Pediatrics Annual Leadership Forum;
Schaumburg, IL.
March 2014: Sidelinger DE: Leadership Education Workshop –Leadership styles and team
building (presentation). 2014 American Academy of Pediatrics Annual Leadership Forum;
Schaumburg, IL.
January 2014: Allison M, French G, Sidelinger D, Simon T, Yin L (Meeting Co-Directors): 2014
Ambulatory Pediatric Association Region IX-X Community, Advocacy, Research and
Education (CARE) Conference; Monterey, CA.
2013
December 2013: Sidelinger D: Live Well San Diego – preventing chronic disease
(presentation); Southern California Public Health Association Annual Conference; Los
Angeles, CA.
December 2013: Pediatric Leadership Alliance Planning Group (Sidelinger DE, Member
and Faculty): Pediatric Leadership Alliance Training for American Academy of Pediatrics
Staff; Elk Grove Village, IL.
November 2013: Browner D, Sidelinger D, Wester R, Barnes R, Waters-Montijo K, McDonald
E, Wooten W: San Diego BMI surveillance: Lessons learned in developing new electronic
surveillance using existing systems (poster); American Public Health Association 141st
Annual Meeting and Exhibition; Boston, MA.
November 2013: Browner D, McDermid L, Sidelinger D, McDonald E, Wooten W: Successful
strategies for increasing healthy eating and physical activity in schools: Lessons learned
from San Diego communities putting prevention to work (CPPW) (poster); American Public
Health Association 141st Annual Meeting and Exhibition; Boston, MA.
November 2013: Sidelinger D, Browner D, Butler N, McDonald E, Wooten W: San Diego
county food systems: Ripe for change (presentation by Browner D); American Public
Health Association 141st Annual Meeting and Exhibition; Boston, MA.
November 2013: Sidelinger D: Maternal Depression and Children (presentation); Grand
Rounds of the Division of Child and Adolescent Psychiatry of UCSD, and the Department of
Psychiatry of RCHSD; San Diego, CA.
October 2013: Sidelinger D: Public health potpourri (presentation); American Academy of
Pediatrics California Chapter 3 School Health Leadership Conference; San Diego, CA.
August 2013 Sidelinger DE: Leadership Education for Pediatricians (presentation); American
Academy of Pediatrics Community Access to Child Health (CATCH) Facilitator Training;
Rosemont, IL.




                                                                                                       Exhibit 1, Page 10 of 14
                   to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 21 of 25

                                                                                                   Dean Edward Sidelinger CV
                                                                                                                     Page 11
March 2013: Sidelinger DE: Leadership Education Workshop – Motivating Others
(presentation). 2013 American Academy of Pediatrics Annual Leadership Forum;
Schaumburg, IL.
January 2013: Hobson-Rohrer W, Kuo A, Sidelinger D, Yin L (Meeting Co-Directors): 2013
Ambulatory Pediatric Association Region IX-X Community, Advocacy, Research and
Education (CARE) Conference; Monterey, CA.
2012
October 2012: Sidelinger D, Slaw K (Presentation): Motivating Others; American Academy
of Pediatrics 2012 National Conference and Exhibition; New Orleans, LA.
January 2012: Hobson-Rohrer W, Johnson C, Kuo A, Sidelinger D (Meeting Co-Directors):
2012 Ambulatory Pediatric Association Region IX-X Community, Advocacy, Research and
Education (CARE) Conference; Monterey, CA.
2011
October 2011: Chan M*, Sidelinger D, Bethel L, Yen J, Ma L, Sawyer M, Bradley J: The
California Pertussis Epidemic: Pediatric Disease in San Diego County (poster presentation);
Annual Meeting of the Infectious Diseases Society of America (IDSA); Boston, MA.
*Recipient of the Kass Award from IDSA for a landmark presentation by a trainee for M

  Chan.
2010
May 2010: Sidelinger DE: Community-Wide Obesity Prevention: Examples from San Diego
(keynote presentation). U.S.-Mexico Border Health Commission, 2010 U.S.-Mexico Border
Models of Excellence Awards Event; San Diego, CA.
January 2010: Sidelinger DE: H1N1 – A Public Health Response (keynote presentation).
Academic Pediatric Association Region IX and X Community Advocacy, Research, and
Education 2010 Annual Conference; Monterey, CA.
2009
December 2009: Sidelinger DE: Dealing with H1N1 and Other Pandemics (presentation and
panelist). California Alliance of Information and Referral Services 2009 Annual Conference;
San Diego, CA.
November 2009: Sidelinger DE: Pandemic 2009 H1N1 (presentation). 2009 California
Clinical Laboratory Association Annual Conference; San Diego, CA.
August 2009: Sidelinger DE: 2009 Pandemic H1N1 – A Case Study in Border Response – A
Workshop (welcome and presentation). Conference sponsored by the Early Warning and
Infectious Disease Surveillance (EWIDS) program, California Office of Binational Health and
public health authorities of the State of Baja California; San Diego, CA.
June 2009: Sidelinger DE: Skin Cancer – The Real Sun Tax. San Diego Physician: 18-19, 2009.
May 2009: Sidelinger DE: Every Child, Every Time, Every Place. San Diego Physician: 24-25,
2009.
May 2009: Sidelinger DE, Taylor L (Co-course Directors): Essential Topics in Pediatrics 2009–
Exploring the Developmental Spectrum; University of California, San Diego Office of
Continuing Medical Education; San Diego, CA
March 2009: Sidelinger DE: Highlights of the 2007 Joint Committee on Infant Hearing
Position Statement - What’s New in Early Hearing Detection and Intervention (moderator).
National Association of Pediatric Nurse Practitioners 30th Annual Conference on Pediatric
Health Care; San Diego, CA.




                                                                                                        Exhibit 1, Page 11 of 14
                    to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 22 of 25

                                                                                                   Dean Edward Sidelinger CV
                                                                                                                     Page 12
March 2009: Sidelinger DE: Leadership Education Workshop – Color Palette Exercise
(presentation). 2009 American Academy of Pediatrics Annual Leadership Forum;
Schaumburg, IL.
February 2009: Sidelinger DE: Communication to Encourage Immunization – A Story of
Measles in San Diego (presentation and panelist). Third Stakeholder Meeting of the
Committee on Review of Priorities in the National Vaccine Plan; Institute of Medicine of the
National Academies, Washington, DC.
2008
August 2008: Sidelinger DE, Waters-Montijo K, Hassidim TA: From Switzerland to San Diego to
Hawaii: a measles virus journey. San Diego Physician, 95 (8): 18-19, 2008.
May 2008: Sidelinger DE: Response to measles in San Diego (presentation); Measles
outbreak: local responses and experiences (monthly webinar series), National Association
of County and City Health Officials; San Diego, CA.
May 2008: Sidelinger DE, Taylor L (Co-course Directors): Essential Topics in Pediatrics 2008 –
Exploring the Developmental Spectrum; University of California, San Diego Office of
Continuing Medical Education; San Diego, CA.
May 2008: Sidelinger DE: Nutrition education aimed at toddlers and Animal Trackers for
children ages 2-4, NEAT AT2 (presentation); School and Community Health Special Interest
Group, Pediatric Academic Societies’ Meeting; Honolulu, HI.
January 2008: Sidelinger DE: Problem Solving and Prevention in Healthcare, AWAKA
Simulation Workshop; California Western School of Law; San Diego, CA.
2007
November 2007: Pediatric Leadership Alliance Planning Group (Sidelinger DE, Member and
Faculty): Pediatric Leaders for the 21st Century – Leadership Training for American
Academy of Pediatrics Members; Pediatric Leadership Alliance; Schaumburg, IL.
May 2007: Sidelinger DE, Taylor L (Co-course Directors): Essential Topics in Pediatrics 2007 –
Exploring the Developmental Spectrum; University of California, San Diego Office of
Continuing Medical Education; San Diego, CA.
2006
May 2006: Sidelinger DE, Taylor L (Co-course Directors): Essential Topics in Pediatrics 2006 –
Exploring the Developmental Spectrum; University of California, San Diego Office of
Continuing Medical Education; San Diego, CA.
April 2006: Sidelinger DE (Moderator): National Infant Immunization Week and Vaccination
Week in the Americas 2006 Physician’s Forum; County of San Diego, Health and Human
Services Agency, Immunization Branch and American Academy of Pediatrics, California
Chapter 3; San Diego, CA.
February 2006: Pediatric Leadership Alliance Planning Group (Sidelinger DE, Member and
Faculty): Pediatric Leaders for the 21st Century – Leadership Training for American
Academy of Pediatrics Staff; Pediatric Leadership Alliance; Elk Grove Village, IL.
February 2006: Johnson SL*, Sidelinger D, Blanco B, Sekhon R, Palinkas L, Reznik V: Cultural
Perceptions of Illness, Treatment, and Access to Care in Latino Children with Chronic Renal
Disease (poster and presentation); Western Society for Pediatric Research (WSPR) Annual
Meeting; Carmel, CA.
*Recipient of the WSPR Subspecialty Award and the John and Lola Ross Award in the

  Science and Culture of Medicine at UCSD for SL Johnson (MS IV).




                                                                                                        Exhibit 1, Page 12 of 14
                    to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 23 of 25

                                                                                                   Dean Edward Sidelinger CV
                                                                                                                     Page 13
2005
November 2005: Bailey A, Sidelinger D, Fenner C: Resident Education – Linking Learning
and Advocacy (workshop); American Academy of Pediatrics 2005 Chapter Advocacy
Summit; Santa Fe, NM.
August 2005: Knox L, Sidelinger DE: Health Care Curriculum and Research Opportunities for
Physicians (presentation); University of California, Riverside Academic Center of Excellence
on Youth Violence Prevention, 2005 Summer Institute on Youth Violence Prevention; La
Jolla, CA.
May 2005: Sidelinger DE, Blaschke GS, Downs SM, Rezet B, Sanders L: Evaluating Residents’
Competence in Community Pediatrics (workshop); Pediatric Academic Societies’ Meeting;
Washington, DC.
May 2005: Sidelinger D, Graff N, Herzog K, Silva F, Williams K, Dugdale H, Blaschke G, Reznik
V: Law and Order San Diego: Educating Residents in Violence Prevention (abstract -
presented as a poster at 2005 PAS). PAS 2005: 57: 953; Washington, DC.
April 2005: Sidelinger DE, Taylor L (Co-course Directors): Essential Topics in Pediatrics –
Exploring the Developmental Spectrum; University of California, San Diego Office of
Continuing Medical Education; San Diego, CA.
February 2005: Sidelinger DE (invited participant): Dissemination Planning for Violence
Prevention; Prevention Implementation and Dissemination Branch of the Division of
Violence Prevention of the Centers for Disease Control and Prevention; Atlanta, GA.
2004
November 2004: Pediatric Leadership Alliance Planning Group (Sidelinger DE, Member and
Faculty): Pediatric Leaders for the 21st Century – Leadership Training for American
Academy of Pediatrics Board of Directors and Chapter Vice Presidents; Pediatric
Leadership Alliance; Toronto, ON.
May 2004: Hurst S, Anders B, Sidelinger D, Crummer G, Blaschke G, Nader P, Reznik V: All my
relations: teaching pediatric residents in American Indian communities (abstract –
presented as a poster at 2004 PAS). Pediatric Research 55(4): 353A.
May 2004: Sidelinger D, Anders B, Zuniga ML, Hamilton E, Urueta C, Blaschke G, Nader P,
Reznik V: La frontera que nos une: teaching pediatric residents about the impact of the
US/Mexico border on health (abstract – presented as a poster at 2004 PAS). Pediatric
Research 55(4): 353A-354A.
2003
May 2003: Zuniga ML, Sidelinger D, Herzog K, Hurst S, Reznik V, Nader P, Blaschke G: What
residents bring to the table: self-awareness in delivery of culturally effective care (abstract
– presented as a poster at 2003 Pediatric Academic Societies’ Annual Meeting (PAS)).
Pediatric Research 53(4).
May 2003: Sidelinger DE, Herzog KE, Silva FA, Blaschke GS, Nader PR, Reznik V: Continuity
clinic community snapshot: engaging pediatric residents to learn about the communities in
which they live and work (abstract – presented as a poster at 2003 PAS). Pediatric
Research 53(4).
May 2003: Risko W and the National Curriculum Committee of the Anne E. Dyson
Community Pediatrics Training Initiative (Sidelinger DE commitete member): Teaching
Residents Community-Based Pediatrics: Lessons Learned from the Anne E. Dyson
Community Pediatrics Training Initiative (workshop); 2003 PAS; Seattle, WA.




                                                                                                        Exhibit 1, Page 13 of 14
                    to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
  Case 3:20-cv-01345-MO               Document 16                Filed 08/19/20              Page 24 of 25

                                                                                                   Dean Edward Sidelinger CV
                                                                                                                     Page 14
March 2003: Blaschke GS, Sidelinger DE: Faculty Development Workshop – Effective
Resident Teaching; University of California, Davis, Department of Pediatrics; Sacramento,
CA.
March 2003: Graff N, Sidelinger DE: Youth Violence Prevention Workshop; SOM 410: From
Principles to Practice, University of California, San Diego; La Jolla, CA.
2002
May 2002: Reznik VR, Sidelinger DE, Blaschke GS, Silva F, Hurst S, Zuniga M, Anders B, Nader
P: Cultural Immersion Days for Pediatric Residents -Lessons Learned from Exploring Diverse
Cultures in San Diego (poster); Pediatric Academic Societies’ Meeting; Baltimore, MD.
May 2002: Dyson Initiative Evaluation Group (Sidelinger DE committee member): Program
Evaluation for Advocacy Interventions in Residency Programs (workshop); Pediatric
Academic Societies’ Meeting; Baltimore, MD.
March 2002: Taras HL, Nader PR, Sidelinger DE: What the Committee on School Health
Wants YOU to Know (small group session); Uniformed Services Pediatric Seminar; San Diego,
CA.
March 2002: Graff N, Sidelinger DE: Youth Violence Prevention Workshop; SOM 410: From
Principles to Practice, University of California, San Diego; La Jolla, CA.
2001
December 2001: Sidelinger DE, Blaschke GS, Nader PR, Silva F, Reznik V: Experiential
Learning for Pediatric Residents in Youth Violence Prevention (poster); Mobilizing for a Safe
USA; Atlanta, GA.
April 2001: Sidelinger DE: Role of the Pediatrician in Improving Academic Achievement
(talk); National Association of Elementary School Principals’ Convention; San Diego, CA.
April 2001: Sidelinger DE: Partnering with the Community for Resident Training (poster);
presented during combined workshop, Community-Based Medical Education: Learning
from the Dyson Initiative/Advocacy Special Interest Group; Pediatric Academic Societies’
Meeting; Baltimore, MD.
1998
October 1998: Sidelinger DE: Residents as Teachers: Skits for interns on medical student
teaching; University of Tennessee; Memphis, Tennessee.
July 1998: Sidelinger DE: Residents as Teachers: Introduction for new interns on medical
student teaching; University of Tennessee; Memphis, Tennessee.
April 1998: Sidelinger DE: Residents as Teachers: Presentation for upcoming supervisory
residents; University of Tennessee; Memphis, Tennessee.




                                                                                                        Exhibit 1, Page 14 of 14
                    to Declaration of Dr. Dean Sidelinger in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
            Case 3:20-cv-01345-MO             Document 16             Filed 08/19/20   Page 25 of 25




                                       CERTIFICATE OF SERVICE

           I certify that on August 19 , 2020, I served the foregoing DECLARATION OF DR.

    DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS' MOTION FOR A TEMPORARY

    RESTRAINING ORDER upon the parties hereto by the method indicated below, and addressed

    to the following:

    John Kaempf                                                   HAND DELIVERY
    Kaempf Law Firm PC                                            MAIL DELIVERY
    1050 S.W. Sixth Avenue                                        OVERNIGHT MAIL
    Suite 1414                                                  X E-MAIL
    Portland, Oregon 97204                                      X E-SERVE




                                                            s/Marc Abrams
                                                            MARC ABRAMS #890149
                                                            Assistant Attorney-in-Charge
                                                            BRIAN SIMMONDS MARSHALL #196129
                                                            Senior Assistant Attorney General
                                                            Trial Attorney
                                                            Tel (971) 673-1880
                                                            Fax (971) 673-5000
                                                            marc.abrams@doj.state.or.us
                                                            brian.s.marshall@doj.state.or.us
                                                            Of Attorneys for




Page 11 - DECLARATION OF DR. DEAN SIDELINGER IN OPPOSITION TO PLAINTIFFS'
          MOTION FOR A TEMPORARY RESTRAINING ORDER
    MA/jh2/JUSTICE-#10390706-v3-Horizon_Christian_1345_PLD_Declaration_of_Dean_Sidelinger_
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
